In an action, inter alia, to recover damages for fraud and breach of fiduciary duty, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Carter, J.), entered January 12, 1999, which, inter alia, (1) denied their motion to find the defendants in contempt of a temporary restraining order, (2) denied their separate motion to consolidate this action with two pending actions, and (3) sua sponte transferred the action to Suffolk County.
*186Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
“An application to punish a party for contempt is addressed to the sound discretion of the court” (Educational Reading Aids Corp. v Young, 175 AD2d 152). The Supreme Court providently exercised its discretion in declining to find the defendants in contempt (see, Matter of Whiteco Metrocom Div. v Lambert, 221 AD2d 750).
Furthermore, since the action centered around a certain parcel of real property located in Suffolk County, the court properly transferred the action to that county. Pursuant to CPLR 507, “[t]he place of trial of an action in which the judgment demanded would affect the title to, or the possession, use or enjoyment of, real property shall be in the county in which any part of the subject of the action is situated”.
The plaintiffs’ remaining contentions are without merit. O’Brien, J. P., Santucci, Thompson and Feuerstein, JJ., concur.